Smith, C. J.,
delivered the opinion of the court.
The titles, if any, acquired by the parties hereto by reason of the purchases from the Gulf Coast Lumber Company, are equitable and not legal, consequently section 2788 of the Code has no application, for the reason that the “purchasers for a valuable consideration without notice” therein referred to are purchasers of the legal title or estate, and not purchasers of a mere equitable title or estate. Wailes v. Cooper, 24 Miss. 208.
The equities of all of the parties hereto being equal, that of appellees must prevail, for the reason that it was first in time, and for the further reason that they have also acquired the legal title. “Where there are equal equities, the first in time shall prevail.” “Where there is equal equity, the law must prevail.”

Affirmed.